DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15798926, now U.S. Pat# 10401862. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is 

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/18/19, 11/8/19, 11/11/20, 1/7/21, and 4/27/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10401862. Although the claims at of the similarity and obvious variants between the two claim sets. The correspondence between the claims of the instant application and those of US Patent No. 10401862 are listed in the table below.
Instant Application
US Pat 10401862
claim 1
claim 1
claim 2
claim 2
claim 3
claim 3
claim 4
claim 4
claim 5
claim 5
claim 6
claim 6
claim 7
claim 7
claim 8
claim 8
claim 9
claim 9
claim 10
claim 10


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 10-20 are rejected under 35 USC 102 as being anticipated by US 20140029852 ("Pisipati").

Claim 1

receiving, by one or more processors, sensor data identifying a plurality of objects (0030 input image source may be a camera or optical sensor); 
identifying pairs of objects of the plurality of objects (0032, 0035, Table 1 – line segments detected, pairs of clusters identified with initial condition of cluster size being number of line segments); 
determining, by the one or more processors, for each identified pair of objects of the plurality of objects, whether that identified pair of objects meets a series of conditions (0035, 0036, Table 1 – similarity measure for each cluster); 
clustering, by the one or more processors, the objects of one of the identified pairs of objects based on the determination (0035, 0036, 0038, Table 1 – merge into a cluster when similarity measure is less than threshold); and 
controlling, by the one or more processors, the vehicle in the autonomous driving mode by responding to each object in the cluster in a same way (0021, 0041 The lane detection system may aid an automated navigation system in preventing a vehicle from straying out of lane by locating and identifying one or more lanes from one or more disparate or disconnected lane markings.).

Claim 2
Pisipati discloses wherein at least one of the series of conditions relates to a distance between the objects of the one of the identified pairs of objects (0035, 0037, Table 1).

Claim 3
Pisipati discloses wherein at least one of the series of conditions relates to object types of the objects of the one of the identified pairs of objects (0052 zebra pattern detection).

Claim 6
Pisipati discloses wherein at least one of the series of conditions relates to a relative location of the objects of the one of the identified pairs of objects to a feature in the environment (0052 zebra pattern detection).

Claim 7
Pisipati discloses wherein the feature is a crosswalk (Fig. 10).

Claim 8
Pisipati discloses wherein the feature is a bicycle lane (Fig. 10).

Claim 10
Pisipati discloses wherein at least one of the series of conditions relates to whether the objects of each identified pair of objects are identified as belonging to a predetermined semantic group (0035, 0036, 0038, Table 1 – merge into a cluster when similarity measure is less than threshold).

Claim 11


Claim 12
Pisipati discloses merging the cluster together with a second cluster based on whether the cluster and the second cluster include common objects, and wherein responding to each object in the cluster includes responding to each object in the merged cluster and second cluster (Table 1 Find the most similar pair of clusters, Ci and Cj , in current clustering, merge them into one cluster if their similarity is less than or equal to K).

Claim 13
Pisipati discloses wherein the common objects are traffic cones (0048, 0050).

Claim 14
Pisipati discloses wherein the objects of one of the identified pairs of objects are both vehicles (0048 vehicles).

Claim 15
Pisipati discloses wherein the objects of one of the identified pairs of objects are both parked vehicles (0048 vehicles).

Claim 16
 vehicles).

Claim 17
Pisipati discloses wherein the objects of the one of the identified pairs of objects are both pedestrians (0048 pedestrians).

Claim 18
Pisipati discloses wherein the objects of the one of the identified pairs of objects are both bicyclists (0050).

Claim 19
Pisipati discloses wherein the objects of the one of the identified pairs of objects are both traffic cones (0048, 0050).

Claim 20
Pisipati discloses reevaluating the clusters when new sensor data for the objects of the one of the identified pairs of objects is received (0035, 0036, Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5 and 9 are rejected under 35 USC 103 as being unpatentable over Pisipati in view of US20100134626 ("Icho").

Claim 4
Pisipati fails to disclose wherein at least one of the series of conditions relates to past and current motion of the objects of the one of the identified pairs of objects. However, Pisipati does disclose identifying the pairs of objects (0032, Table 1). Furthermore, Icho teaches a system of identifying objects, including wherein at least one of the series of conditions relates to past and current motion of the objects of the one of the identified pairs of objects (0190, 0264 The attention level calculation unit 6 periodically acquires, from the positional relationship detection unit 2, the positions of the users and the directions the users are facing. Then, based on the acquired positions and directions of the users, the attention level calculation unit 6 calculates attention levels of predetermined positions, each attention level being a numerical value indicating to what extent a corresponding one of the predetermined positions is attracting attention from the users.)
	Pisipati and Icho both disclose systems of identifying objects for vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Pisipati to include the teaching of Icho since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
 
Claim 5
Pisipati fails to disclose wherein at least one of the series of conditions relates to a similarity between predicted future motion of the objects of the one of the identified pairs of objects. However, Pisipati does disclose identifying the pairs of objects (0032, Table 1). Furthermore, Icho teaches a system of identifying objects, including wherein at least one of the series of conditions relates to a similarity between predicted future motion of the objects of the one of the identified pairs of objects (0190, 0264 The attention level calculation unit 6 periodically acquires, from the positional relationship detection unit 2, the positions of the users and the directions the users are facing. Then, based on the acquired positions and directions of the users, the attention level calculation unit 6 calculates attention levels of predetermined positions, each attention level being a numerical value indicating to what extent a corresponding one of the predetermined positions is attracting attention from the users.)
	See prior art rejection of claim 4 for obviousness and reasons to combine.

Claim 9
 The attention level calculation unit 6 periodically acquires, from the positional relationship detection unit 2, the positions of the users and the directions the users are facing. Then, based on the acquired positions and directions of the users, the attention level calculation unit 6 calculates attention levels of predetermined positions, each attention level being a numerical value indicating to what extent a corresponding one of the predetermined positions is attracting attention from the users.)
	See prior art rejection of claim 4 for obviousness and reasons to combine.

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, US20180189601 discloses a method that includes receiving a first set of object data corresponding to a first journey. The method also includes receiving a second set of object data corresponding to a second journey. The method further includes determining a similarity metric between the first set of object data and the second set of object data. The similarity metric indicates a distance between the first set of object data and the second set of object data for at least one .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663